IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                           NOS. WR-86,397-01 AND WR-86,397-02


                  EX PARTE ALDOLFO MOYA SALAZAR JR., Applicant


           ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
  CAUSE NOS. W10-63048-I(A) AND W10-63151-I(A) IN THE CRIMINAL DISTRICT
                  COURT NO. 2 FROM DALLAS COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary

of a habitation and aggravated robbery and sentenced to imprisonment. The Fifth Court of Appeals

affirmed the convictions. Salazar v. State, Nos. 05-12-01228-CR; 05-12-01229-CR (Tex.

App.—Dallas Jul. 15, 2013) (not designated for publication).

       Applicant contends that he was denied his right, through no fault of his own, to pursue a pro

se petition for discretionary review in this Court after his convictions were affirmed by the Fifth

Court of Appeals. The trial court, with the State’s agreement, recommends that relief be granted, and

the habeas record supports the recommendation. See Ex parte Wilson, 956 S.W.2d 25, 26 -27 (Tex.
                                                                                                    -2-

Crim. App. 1997); Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006); Ex parte Crow, 180
S.W.3d 135, 138-39 (Tex. Crim. App. 2005).

       Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review

of the judgment of the Fifth Court of Appeals in Cause Nos. 05-12-01228-CR and 05-12-01229-CR

that affirmed his convictions in Cause Nos. F-1063048-I and F-1063151-I from the Criminal District

Court No. 2 of Dallas County. Applicant shall file his petitions for discretionary review with this

Court within 30 days of the date on which this Court’s mandate issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 22, 2017
Do not publish